Exhibit 10.57
(LAJOLLA LOGO) [a51293a5129302.gif]
PHARMACEUTICAL COMPANY
March 4, 2008
Lisa Koch-Hulle
[Address]
Re:       Promotion to VP, Regulatory Affairs & Project Management
Dear Lisa:
We are pleased to confirm your promotion to the position of Vice President,
Regulatory Affairs & Project Management, reporting to Michael Tansey, EVP & CMO,
Development. The effective date of this promotion was February 5, 2007. This
offer and your employment relationship will be subject to the terms and
conditions of this letter.
In this position, your new salary will be $164,150.00 annualized, less
applicable withholdings, paid in accordance with Company’s normal payroll
practices. Future adjustments in compensation, if any, will be made by Company
in its sole and absolute discretion. This position is an exempt position, which
means you are paid for the job and not by the hour. Accordingly, you will not
receive overtime pay if you work more than 8 hours in a work day or 40 hours in
a workweek.
You will remain eligible for all fringe benefits available to other “full-time”
Company employees, including medical, dental insurance, 401k plan, in accordance
with Company’s benefit plans. Company reserves the right to change or eliminate
these benefits on a prospective basis at any time.
As part of this promotion, the Company’s Board of Directors’ has granted options
to purchase 12,500 shares of Company’s common stock in accordance with Company’s
2004 Equity Incentive Plan (the “Plan”) and related option documents.
You will also continue to be eligible to participate in the management incentive
compensation plan that has been established by Company during your employment,
with a target bonus of up to 30% of your base salary. The bonus will be
determined by the achievement of goals tied to your position and the achievement
of overall corporate goals and is subject to approval by the Company’s Board of
Directors.
Your employment with Company continues to be “at-will.” This means your
employment is not for any specific period of time and can be terminated by you
at any time for any reason. Likewise, Company may terminate the employment
relationship at any time, with or without cause or advance notice. In addition,
Company reserves the right to modify your position or duties to meet business
needs and to use discretion in deciding on appropriate discipline. Any change to
the at-will employment relationship must be by a specific, written agreement
signed by you and Company’s President.
6455 Nancy Ridge Drive • San Diego, California 92121 • Phone 858-452-6600 • Fax
858-554-0234
www.ljpc.com

 



--------------------------------------------------------------------------------



 



Lisa Koch-Hulle
Page 2
If your employment is terminated by Company for other than Cause, you will
receive a severance amount equal to 6 months of your then current base salary,
provided you sign a separation agreement in a form acceptable to Company,
including a complete release of claims. For purposes of this offer letter,
“Cause” shall mean your employment is terminated for dishonesty, misconduct,
failure or inability to perform your job duties (with reasonable accommodation,
if required by law), or other conduct that has a material adverse effect on the
name or public image of Company.
This letter constitutes the entire agreement between you and Company relating to
this subject matter and supersedes all prior or contemporaneous agreements,
understandings, negotiations or representations, whether oral or written,
express or implied, on this subject. This letter may not be modified or amended
except by a specific, written agreement signed by you and Company’s President.
Lisa, congratulations on your promotion and we wish you continued success in
this new opportunity. If you have any questions, please feel free to call me at
858-646-6605.
Sincerely,

     
/s/ Vickie Motte
 
Vickie Motte
   
Sr. Director, Human Resources
   
La Jolla Pharmaceutical Company
   

*       *       *
I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with Company
is at-will.

         
Dated 4 Mar 08
  /s/ Lisa Koch-Hulle
 
Lisa Koch-Hulle    

6455 Nancy Ridge Drive • San Diego,California 92121 • Phone 858-452-6600 • Fax
858-625-0155
www.ljpc.com

 